Citation Nr: 9930684	
Decision Date: 10/27/99    Archive Date: 11/04/99

DOCKET NO.  99-02 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for headaches, 
including as due to an undiagnosed illness.

2.  Entitlement to service connection for left ear hearing 
loss, including as due to an undiagnosed illness.

3.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

4.  Entitlement to service connection for a right knee 
disability.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

6.  Entitlement to an increased (compensable) evaluation for 
residuals of an avulsion fracture of the right fifth 
metatarsal.




REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1990 to June 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of March 1998 and July 1998.  For reasons to be discussed, 
further development will be required prior to an appellate 
decision on the issues of service connection for a headache 
disability and PTSD.  


FINDINGS OF FACT

1.  The appellant had active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

2.  Headaches have been medically attributed to stress or 
muscle contractions.

3.  Left ear hearing loss has been diagnosed as high 
frequency sensorineural hearing loss.

4.  There is no objective evidence of memory loss.

5.  There is a current diagnosis of muscle contraction 
headaches, based on the veteran's history of headaches since 
service.  

6.  There is no competent evidence linking current left ear 
hearing loss to service.

7.  There is no competent evidence causally linking a current 
right knee disability to service, to symptoms which have been 
continuous since service, or to service-connected disability. 

8.  residuals of an avulsion fracture of the right fifth 
metatarsal are manifested by tenderness to palpation and pain 
on use.


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for headaches, left ear hearing 
loss, or memory loss, due to undiagnosed illness.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim of entitlement to service connection for 
headaches is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The veteran has not submitted evidence of a well-grounded 
claim for service connection for a right knee disability or 
left ear hearing loss.  38 U.S.C.A. § 5107(a) (West 1991).



4.  The schedular criteria for a 10 percent evaluation for 
residuals of an avulsion fracture of the right fifth 
metatarsal have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, Code 5284 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  SERVICE CONNECTION ISSUES

With respect to the service connection issues, the Board 
finds that the information provided in the statement of the 
case and other correspondence from the RO has been sufficient 
to inform the veteran of the elements necessary to complete 
his application, and there is no potentially relevant 
evidence which has been identified that is not of record.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  Therefore, as a 
threshold matter, regarding each issue, it must be determined 
whether the veteran has met his initial obligation of 
submitting evidence of a well-grounded claim; that is, one 
which is plausible.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  If a claim is not well-
grounded, there is no duty to assist; indeed, VA is 
prohibited from assisting the appellant in any further 
development of his claim.  Morton v. West, 12 Vet.App. 477 
(1999).  

A.  Undiagnosed Illness Based On Persian Gulf Service

The veteran contends that he developed headaches, hearing 
loss of the left ear, and memory loss, as a result of his 
service in the Persian Gulf during Operation Desert Storm.  
VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type which would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

According to the veteran's DD Form 214, he served in 
Southwest Asia from January to May 1991, thus satisfying the 
first element.  As to the second and third elements, the 
veteran's headaches have been variously attributed to stress 
or muscle contraction.  His hearing loss has been diagnosed 
as high frequency sensorineural hearing loss.  Hence, these 
symptoms have been attributed to a known diagnosis.  The 
veteran's claimed memory loss was not confirmed on 
psychiatric examinations in May 1994, July 1997, and July 
1998, or on psychological testing conducted in October 1997.  
Although he is competent to provide testimony of his 
subjective impression of memory loss, a memory loss 
disability requires medical evidence to establish.  Thus, 
with respect to that symptom, objective evidence of chronic 
disability has not been shown.  Consequently, the second or 
third elements required for a well-grounded claim have not 
been satisfied, and the claim for service connection for 
headaches, hearing loss of the left ear, and memory loss, due 
to undiagnosed illness resulting from service in the Persian 
Gulf is not well-grounded.  

B.  Direct Service Incurrence

The veteran has also raised claims for service connection for 
headaches and left ear hearing loss, on the basis of direct 
service incurrence, as well as a claim for service connection 
for a right knee disability.  In general, a well-grounded 
claim for service connection on a direct basis requires 
competent evidence of (1) current disability; (2) incurrence 
or aggravation of a disease or injury in service; and (3) a 
nexus between the in-service injury or disease and the 
current disability.  Cohen v. Brown, 10 Vet. App. 128, 136 
(1997); Caluza v. Brown, 7 Vet.App. 498, 506 (1995).  
"Competent" evidence may be lay evidence in circumstances 
in which the determinative issue does not require medical 
expertise, such as the occurrence of an injury or the 
recounting of symptoms.  Cohen, at 137; Heuer v. Brown, 7 
Vet.App. 379 (1995).  However, where the determinative issue 
involves medical etiology, such as to establish a nexus 
between inservice symptoms and current disability, or medical 
diagnosis, such as for a current disability, only medical 
evidence is considered "competent."  Cohen, at 137; 
Grottveit v. Brown, 5 Vet.App. 91 (1993).  


1.  Chronic Headache Disability

In determining whether the claim for service connection for 
headaches on a direct basis is well-grounded, the first 
element, competent evidence of current disability, is 
satisfied by a VA Persian Gulf protocol examination in May 
1994, which diagnosed apparent muscle contraction headaches, 
together with an April 1997 outpatient note showing muscle 
contraction headaches.  The second element, inservice 
incurrence, is established by the veteran's testimony, at his 
hearing before the undersigned in February 1999, that he has 
chronic headaches which began while he was in service.  
Although he is not competent to diagnose the cause of his 
headaches, he is competent to relay the symptoms, and for the 
purpose of determining whether the claim is well-grounded, 
his statements are considered credible.  Cohen.  

Regarding the third element, a nexus to service, although 
medical evidence is generally required to provide a nexus, 
the veteran is competent to provide testimony regarding an 
"observable condition."  Falzone v. Brown, 8 Vet.App. 398 
(1995).  Moreover, the Court has pointed out that the 
"continuity of symptomatology" requirement of 38 C.F.R. § 
3.303(b) is determined by continuity of symptoms, not 
treatment.  Savage v. Gober, 10 Vet.App. 488 (1997).  
However, although the presence or absence of headaches is 
subject to lay observation, headaches may be due to any 
number of causes, and medical evidence of a nexus is 
therefore required.  In this case, although the May 1994 
examination did not explicitly relate the muscle contraction 
headaches to service, the diagnosis was based exclusively on 
the veteran's history of headache symptoms since service.  
Consequently, under these circumstances, we believe that the 
evidence is sufficient to provide a nexus under 38 C.F.R. § 
3.303(b) (1998).  See Savage.  Consequently, the claim for 
service connection for a headache disability is well-
grounded, and, as will be discussed below, the VA has a duty 
to assist the veteran in the development of his claim.  
Murphy v. Derwinski, 1 Vet.App. 78 (1991).  
2.  Left Ear Hearing Loss Disability

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (1999).  
Accordingly, since these criteria all consist of objective 
measurements, the veteran is not competent to state that he 
has now, or had in service, a hearing loss disability for 
purposes of VA compensation.  Medical evidence is required to 
establish each element of a well-grounded claim.  
Furthermore, because of the regulatory definition, the 
specific findings must be set forth, rather than merely a 
diagnosis of hearing loss, since such a diagnosis may or may 
not meet the regulatory criteria.  

Regarding the first element, current disability, this element 
is satisfied by a VA audiometric examination in February 
1997, which disclosed pure tone thresholds, in the left ear, 
at the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz 
of 10, 15, 30, 40, and 30 decibels, respectively.  Although a 
subsequent examination in July 1997 resulted in normal 
findings under 38 C.F.R. § 3.385, the requirement of current 
disability is met if symptoms are present at the time the 
claim is filed.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998).  Moreover, evidence is not weighed until the merits 
stage.  See Robinette v. Brown, 8 Vet.App. 69 (1995).  

As to service incurrence, prior to being called to active 
duty in September 1990, the veteran had been a member of a 
National Guard unit since 1978, presumably with periods of 
active duty for training and inactive duty for training, 
which have not been verified.  On a periodic examination in 
connection with his National Guard service, conducted in 
January 1987, an audiometric examination disclosed pure tone 
thresholds, in the left ear, at the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz of 10, 10, 20, 40, and 35 
decibels, respectively, which meet the criteria for defective 
hearing under 38 C.F.R. § 3.385.  Although the veteran's duty 
status at that time has not been verified, because of the 
subsequent service medical evidence, and the nexus issue, it 
is not necessary to verify such service at this time.  

While the veteran was on active duty, an audiogram was 
conducted in April 1991.  The test findings initially 
reported pure tone thresholds, in the left ear, at the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz of 0, 5, 
25, 40, and 100+ decibels, respectively.  However, the report 
shows "30" and "25" hand written above the 3000 and 4000 
Hertz findings, with the notation "[r]etested manually on 
GSI 16 [r]esolved to H1 standards [in accordance with] AR 40-
501."  Although this addendum indicates hearing within 
normal limits, for VA compensation purposes, its probative 
value is unclear.  

However, assuming, for purposes of determining whether the 
claim is well-grounded, that the original test findings are 
correct, there is no nexus between service and current 
hearing loss.  In this regard, although inservice noise 
exposure was reported as history on the VA examination, the 
diagnosis was simply mild high frequency sensorineural 
hearing loss on the left; no causal connection to the 
veteran's claimed inservice noise exposure was made, and the 
diagnosis did not include noise-induced hearing loss.  Unlike 
headaches, which are subject to lay observation, a diagnosis 
of hearing loss for VA purposes requires medical expertise, 
and does a causal connection between noise exposure and 
hearing loss.  Consequently, with no diagnosis relating the 
hearing loss to service, or to claimed inservice events, 
there is no nexus, and the claim is not well-grounded.  

3.  Right Knee Disability

Concerning the claim pertaining to the right knee disability, 
at his hearing, the veteran testified that he had injured his 
right knee during basic training in 1978, and that it had 
bothered him ever since.  In addition, in July 1998, a 
magnetic resonance imaging (MRI) scan disclosed a tear of the 
medial meniscus of the right knee.  Thus, the elements of 
service incurrence and current disability have been met, for 
purposes of determining whether the claim is well-grounded.  

As to whether there is competent evidence of a nexus, the 
veteran claims that his knee has bothered him since the 
initial injury.  He points to evidence of a right knee 
problem noted in the service medical records in October 1990.  
Service medical records do show that the veteran complained 
of knee problems in October 1990, at which time a history of 
an old injury to the right knee, possibly a fracture, was 
noted.  However, the old injury was not specifically 
attributed to any period of inactive duty for training or 
active duty for training, and the veteran had been on active 
duty for slightly less than a month at that time.  Moreover, 
no chronic disability was diagnosed at that time.  

If chronicity is not shown in service, the claim can still be 
well-grounded on the basis of continuity of symptomatology.  
Savage; see 38 C.F.R. § 3.303(b) (1998).  The veteran 
contends that he has had knee pain since the original injury, 
and, although he is competent to report evidence of 
continuity of symptomatology since service, medical evidence 
is still required to causally link the symptoms of continuity 
to the current symptoms.  See Savage.  

The medical evidence does not establish such a nexus.  In 
this regard, there have been several evaluations of the 
veteran's right knee by the VA, which have failed to link the 
onset of his knee problem to service.  A November 1996 
outpatient treatment note reported a history of right knee 
swelling and pain in the past.  No specific period in the 
"past" was identified.  VA examinations in July 1997 and 
June 1998 both noted that there was no history of a knee 
injury to account for the pain in the knee.  A VA examination 
in July 1998 reported a history of a twisting injury to the 
knee in about 1991; no specific reference to service was 
made, and the veteran was only on active duty until June of 
that year.  Thus, there is no medical evidence linking the 
veteran's current right knee disability to a history of 
symptoms present since service.  

In an August 1998 statement, the veteran asserted that he had 
been told that his right knee disability had developed 
secondary to his service-connected right foot disability.  A 
well-grounded claim for service connection on a secondary 
basis requires competent evidence, generally medical, of 
current disability, and of a nexus between current disability 
and a service-connected disability.  Reiber v. Brown, 
7 Vet.App. 513 (1995).  However, a VA examination in October 
1998, to determine whether there was such a connection, found 
no evidence that the right knee disability was related to the 
old fracture of the right foot.  

Accordingly, in the absence of medical evidence linking a 
current right knee disability to service, to symptoms which 
have been continuous since service, or to service-connected 
disability, the claim is not well-grounded.  

II.  INCREASED RATING ISSUE

Residuals Of An Avulsion Fracture Of The Right Fifth 
Metatarsal

The appellant's contentions regarding the increase in 
severity of his disability constitute a plausible or well-
grounded claim.  Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).  The relevant facts have been properly developed, 
and, accordingly, the statutory obligation of the Department 
of Veterans Affairs (VA) to assist in the development of the 
appellant's claim has been satisfied.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1991).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998); Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  
Nevertheless, the present level of disability is of primary 
concern, and the past medical reports do not have precedence 
over current findings.  Francisco v. Brown, 7 Vet.App. 55 
(1994).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); Schafrath.  

While on active duty, in October 1990, the veteran sustained 
a comminuted fracture of the right proximal fifth metatarsal.  
He is service-connected for the residuals of the fracture, 
currently assigned a noncompensable evaluation under 
Diagnostic Code 5284 of the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, which provides that other 
foot injuries will be assigned a 10 percent rating if 
moderate; a 20 percent rating if moderately severe, and a 30 
percent rating if severe.  38 C.F.R. Part 4, Code 5284 
(1999).  

At his hearing, the veteran testified that he suffers from 
pain in his right foot, particularly with use.  He must wear 
tennis shoes, as well.  VA outpatient treatment records show 
he has been seen on several occasions with complaints of 
right foot pain.  X-rays in February 1994 showed a deformity 
of the talus, possibly due to previous trauma.  In April 
1996, he complained of throbbing pain in the right foot.  The 
assessment was possible osteoarthritis secondary to the 
fracture.  In May 1996, pain on palpation of the right fifth 
metatarsal was noted, and the impression was mild 
degenerative joint disease.  However, the examiner suspected 
a "significant nonorganic component."  

A VA examination in July 1997 disclosed an unremarkable gait, 
although there was a slight limp on the right on heel and toe 
walking.  He had a slight prominence at the base of the right 
fifth metatarsal, which was tender to palpation.  There were 
no callosities.  X-rays of the right foot taken at a private 
facility in July 1997 disclosed minimal degenerative changes 
at the first metatarsal joint, with no other bony 
abnormalities evident.  

Thus, arthritis secondary to the right foot fracture was 
noted in April 1996, X-rays in July 1997 confirmed arthritis 
only in the first metatarsal, whereas the fracture occurred 
in the fifth metatarsal.  Similarly, the deformity shown on 
X-ray in February 1994 was in the talus.  However, the 
veteran has complained of pain on use of the right foot, and 
tenderness to palpation, as well as a slight prominence, have 
been observed in the area of the right fifth metatarsal.  The 
veteran testified that his foot is particularly painful when 
he is required to be on his feet for some time, as he is on 
his job.  When evaluating orthopedic disabilities, the 
evaluation of the level of disability present must also 
include consideration of the functional impairment in the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (1999).  Pain 
causing functional impairment is impairment in earning 
capacity, and compensable.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  

Consequently, notwithstanding the fact that there may be a 
significant organic component to the veteran's pain, his 
testimony regarding his functional impairment due to pain, 
together with objective indicia of tenderness to palpation, 
and the documented history of a fracture with current 
prominence in that area, present a question of a compensable 
evaluation.  Accordingly, a 10 percent evaluation is 
warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.7; 
Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).  

However, in view of the absence of any other functional 
impairment due to pain, such as limitation of motion or 
weakened movement, an evaluation in excess of 10 percent is 
not warranted.  Further, there is no additional 
symptomatology present which would justify an additional 
rating under another diagnostic code.  See Esteban v. Brown, 
6 Vet.App. 259 (1994).  

Finally, preliminary review of the record does not reveal 
that the RO expressly considered referral of the case to the 
Chief Benefits Director or the Director, Compensation and 
Pension Service for the assignment of an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Service connection for headaches, left ear hearing loss, or 
memory loss, due to undiagnosed illness, is denied.

The claim of entitlement to service connection for headache 
disability is well grounded.  To this extent only, the appeal 
as to that issue is granted.

Service connection for left ear hearing loss is denied.

Service connection for a right knee disability is denied.

An evaluation of 10 percent for residuals of an avulsion 
fracture of the right fifth metatarsal is granted, subject to 
regulations governing the payment of monetary benefits.


REMAND

As discussed above, the claim for service connection for a 
headache disability is well-grounded; consequently, VA has a 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  In this case, this duty to assist 
involves obtaining recent treatment records and a VA 
examination, to explicitly determine whether the veteran has 
a chronic headache disability of service onset.

As to the issue of service connection for PTSD, a well-
grounded claim requires (1) a current diagnosis of PTSD, (2) 
evidence of an inservice stressor, and (3) a diagnosis of 
PTSD based on the inservice stressor.  Cohen.  A recent 
decision of the Court held that, "absent the submission and 
establishment of a well-grounded claim, [VA] cannot undertake 
to assist a veteran in developing facts pertinent to his or 
her claim."  Morton v. West, 12 Vet.App. 477 (1999) 
(emphasis added).  However, the Court has also identified a 
duty, under 38 U.S.C. § 5103(a), which arises prior to a 
determination as to whether the claim is well-grounded, to 
notify a claimant of what is necessary to complete an 
application where the claimant references other known and 
existing potentially relevant evidence.  Robinette v. Brown, 
8 Vet.App. 69 (1995).  Where the evidence is within the 
control of VA, VA must obtain the records.  

At his hearing before the undersigned in February 1999, the 
veteran testified that he was receiving treatment for PTSD 
from a VA facility.  VA mental hygiene clinic treatment 
records currently in the file show that in July 1998, an 
evaluation resulted in a diagnosis of "dysthymia, 
provisional," followed by an illegible word, which may be 
"consider" and "PTSD."  Since this pertains to one of the 
critical elements in establishing a well-grounded claim, it 
must be clarified.  Consequently, VA must obtain the complete 
outpatient mental hygiene clinic treatment records of the 
veteran, and, if necessary, ask the treating psychiatrist who 
conducted the July 1998 outpatient evaluation to clarify or 
decipher his diagnosis on that occasion.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  Finally, the RO is advised that the Court has found 
that a remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain all VA records of 
treatment or evaluation for headaches from 
August 1998 to the present.

2.  The veteran should be scheduled for a 
VA examination to determine whether he (1) 
suffers from a chronic headache 
disability, (2) which is of service onset.  
The claims folder, to include service 
medical records and a copy of this remand, 
should be made available for review of the 
pertinent history prior to the 
examination.  The complete rationale for 
all conclusions reached should be provided 
in detail.

3.  The RO should obtain a copy of the 
July 1998 outpatient mental hygiene clinic 
treatment record, which permits clear 
identification of the word between 
"provisional" and "PTSD" on the line 
beginning "Impression I" on the second 
page of that day's notation.  If that is 
not possible, the record must be referred 
to the treating psychiatrist for 
clarification.  

4.  The RO should also obtain all records 
of the veteran's VA treatment in the 
mental hygiene clinic from the appropriate 
facility, dated from July 1998 to the 
present.  

5.  The RO should notify the appellant 
that he may submit additional evidence and 
argument in support of his claim. 

6.  After the development requested above 
has been completed, the RO should review 
the claims folder and ensure that all the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete or inadequate, appropriate 
corrective action should be taken.  

After completion of the requested development, the case should 
be reviewed by the originating agency.  If the decision 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded an opportunity to respond.  Thereafter, the case 
should be returned to the Board for appellate consideration, 
if otherwise in order.  While regretting the delay involved in 
remanding this case, it is felt that to proceed with a 
decision on the merits at this time would not withstand Court 
scrutiny.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
JEFF MARTIN
	Member, Board of Veterans' Appeals







